Citation Nr: 0510613	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  00-08 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
cold injury.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for arthritis of the 
shoulders, knees, and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active duty service from December 1951 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) by means of rating decisions of June 1999 and 
February 2002 rendered by the Nashville, Tennessee, Regional 
Office (RO), of the Department of Veterans Affairs (VA).  The 
Board remanded the claim in November 2003 for the purpose of 
obtaining additional medical documentation; the claims folder 
has since been returned to the Board for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

A review of the claims folder reveals that the veteran's 
service medical records have been affected by fire.  Those 
that have been salvaged have been included in the claims 
folder for review.  However, because of the nature of the 
fire damage, important information which could have verified 
the veteran's assertions is not available for review.  For 
example, the veteran's end-of-enlistment medical examination 
report is of record.  However, it is a partial document and 
does not contain all of the information needed in conjunction 
with the veteran's claim.  

The record further indicates that when the Board previously 
remanded the claim, the Board asked that National Personnel 
Records Center (NPRC) locate additional medical documents 
that would assist in the processing of this claim.  The 
record reflects that NPRC did obtain the morning reports of 
December 22, 1952, March 10, 1953, and March 23, 1953.  On 
those documents, the veteran's name does appear.  However, 
they do not indicate whether the veteran was at the 
dispensary for treatment.  The Board notes, however, that 
Surgeon General records were not obtained that would validate 
the veteran's claim especially with respect to his claim that 
he received treatment while in Korea for frostbite of the 
feet.  

Additionally, the veteran has averred that he now has hearing 
loss and arthritis, including arthritis of the feet - the 
location of the reported cold weather injury.  The claims 
folder indicates that while an examination has been 
accomplished with respect to frostbite, VA examinations have 
not been consummated with respect to the other two issues.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 [VCAA], Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).  

As briefly mentioned above, the veteran's complete service 
medical records are unavailable.  In cases where the 
veteran's service medical records are unavailable (or as in 
this case, partially destroyed) through no fault of the 
claimant there is a "heightened duty" to assist the veteran 
in the development of the case.  38 U.S.C.A. § 5107(a) (West 
2002).  See generally McCormick v. Gober, 14 Vet. App. 39 
(2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The heightened duty to assist includes the obligation to 
search for alternate methods of proving service connection.

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The Court has further held that the "duty to assist" the 
appellant includes advising him that, even though service 
records were not available, alternate proof to support the 
claim will be considered.  Lanyo v. Brown, 6 Vet. App. 465, 
469 (1994).

Additionally, the VA's Adjudication Procedure Manual provides 
that alternate sources of evidence may be utilized in a claim 
where there are missing records.  Such sources include 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals and clinics, evidence from 
private physicians who may have treated, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  It is unclear whether the 
RO has advised the veteran regarding the alternative evidence 
that may be submitted.  

Therefore, the RO should contact the veteran and advise him 
that, in light of his missing/damaged records, he may provide 
such alternative evidence.  Additionally, the veteran is 
notified by this Remand that he may submit such alternative 
evidence.  As such, and in accordance with the VCAA, the 
claim must be remanded for compliance with the notice and 
duty to assist provisions contained in the VCAA.  

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The record reflects that the veteran has not undergone a VA 
medical examination as to whether the veteran now suffers 
from disabilities claimed thereof nor has an opinion been 
obtained concerning the etiology of any found disability.  A 
thorough and contemporaneous medical examination which takes 
into account the records of prior medical treatment so that 
the disability evaluation will be a fully informed one should 
be accomplished in regards to the disabilities the veteran 
has sought ratings therefor.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the VCAA, it is the Board's opinion that such 
examinations should be afforded the veteran before the Board 
issues a determination on the merits of his claim.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO should contact the veteran and 
inform him of the damaged state of his 
service medical records.  The RO should 
advise the veteran that he can submit 
alternate evidence to support his claim, 
including, including statements from 
service medical personnel; statements 
from individuals who served with him 
("buddy" certificates or affidavits); 
employment physical examinations; medical 
evidence from hospitals, clinics from 
which and private physicians from whom he 
may have received treatment, especially 
during service or soon after discharge; 
letters written during service; and 
insurance examinations.  

The RO is instructed to inform the 
appellant that the Court has held that 
the "duty to assist is not always a one-
way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  All obtained 
evidence should be included in the claims 
folder for future review.  If no 
additional evidence is received, this 
should be noted in the claims folder.  

2.  The RO should ask the appellant to 
provide names, addresses and approximate 
dates of treatment for all health care 
providers who may possess additional 
records pertinent to his claims.  The RO 
should furnish the appellant the 
appropriate release of information forms 
in order to obtain copies of any post-
service private medical records 
concerning the veteran, which may be 
available.  The RO should then attempt to 
obtain all post-service medical records 
regarding the disabilities at issue that 
are not already included in the claims 
folder.  Of particular interest are those 
medical records of treatment for the 
veteran for the time period immediately 
following the veteran's release from 
active duty until 1990.  The RO should 
pursue all logical follow-up development 
pertaining to diagnosis of, and treatment 
for the residuals of cold injuries to the 
extremities, bilateral hearing loss, and 
arthritis of various joints.  

All records obtained should be added to 
the claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2004).

3.  The RO should attempt to complete the 
development of the evidence with regard 
to the damaged service medical records in 
accordance with the provisions of the VA 
Adjudication Procedure Manual, M21-1, 
Part III, paragraphs 4.23, 4.25, and 
4.29, by sending a NA Form 13055, Request 
for Information Needed to Reconstruct 
Medical Data, and the statement provided 
by the veteran, dated December 30, 2002.  
The RO should supply the veteran's date 
of birth, dates of active duty, and any 
other relevant information in its 
possession.  Then, the RO should contact 
the NPRC and request copies of all the 
veteran's personnel records and any 
hospital records for his period of 
military service from December 1951 to 
December 1954, particularly for the time 
he served in Korea.  

Additionally, the RO should also request 
all secondary sources of service medical 
records, Surgeon General's Office (SGO) 
reports, as appropriate.  Any information 
obtained is to be associated with the 
veteran's claims folder.  If the 
search(es) for the veteran's service 
department and medical records and/or for 
alternate records is (are) negative, 
documentation to that effect must be 
placed in the veteran's claims folder.  
Moreover, the veteran must be notified, 
in writing, of any failed attempt.  

Also, the RO should specifically ask that 
the service department verify that, based 
on the records of the veteran's military 
unit (Company C, 49th Field Artillery 
Battalion, 7th Infantry Division), that 
the veteran was actually present in Korea 
during a time period in which he could 
have actually suffered from frostbite or 
other cold weather injuries.  Any 
information obtained from the service 
department should be included in the 
claims folder for review.  The RO should 
document all record requests in writing 
and include a copy of such requests and 
any responses in the claims file.  

4.  The RO should schedule the veteran 
for orthopedic, podiatry, and audiology 
examinations in order to determine 
whether the veteran now suffers from the 
claimed disabilities.  The examiners 
should be given a copy of this remand and 
the appellant's entire claims folder.  
The examiners should be requested to 
review the appellant's medical history 
prior to conducting the examinations and 
state that this has been accomplished.  
All necessary tests should be conducted 
and the examiners should review the 
results of any testing prior to 
completion of the report.  The appellant 
should be advised of his responsibility 
to report for VA examinations under 38 
C.F.R. § 3.655 (2004).

The appropriate examiner should express 
an opinion as to whether the veteran now 
suffers from bilateral hearing loss, 
frostbite residuals, and arthritis of 
various joints (feet, knees, and 
shoulders), and if he does, the examiner 
should also opine as to whether the 
disability is at least as likely as not 
related or secondary to the veteran's 
military service or any incidents 
therein.  If these matters cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the appropriate examiner 
in the report.

The examiners must provide comprehensive 
reports including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiners' conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition(s) at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

The results proffered by the examiners 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examinations be typed 
and included in the claims folder for 
review. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

